!...f'~i,‘<!‘»! 

NO. 30705

IN THE SUPREME COURT OF THE STATE OE` HAWAI‘I;_: w

  

CINDY MCENRY, Petitioner,

vs.

€3;g§g @§o£$%U€

DISTRICT COURT OF THE FIRST CIRCUIT, WAIANAE DIVISION,

STATE OF HAWAfI, and AAHUALII KB, LLC, a HaWaii
Limited Liability Company,

Respondents.

ORIGINAL PROCEEDING
(CIVIL NO.,1RC10-l~525l)

oRDERi `
(By: Duffy,

J. for the courtW
Upon consideration of the motion for reconsideration of

the August 3l, 2010 order denying the petition for a writ of
prohibition,

IT is HEREBY oRDERED that the motion for
reconsideration is denied.

DATED:

Honolulu, Hawafi, September 10, 2010;
FOR THE COURT2

%w¢a.€-*B""a&l$‘w

Associate Justice

 

1 Considered by: NakayamaQ Acting C.J., Acoba, Duffy, and Recktenwald,
and Circuit Judge Kubo,

assigned by reason of vacancy.